—Judgment, *240Supreme Court, New York County (Jay Gold, J.), rendered February 20, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s challenges to the court’s charge on reasonable doubt are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that although the preferred phrasing was not always employed by the court, the charge, when read as a whole, conveyed the appropriate standards (see, People v Cubino, 88 NY2d 998). Concur — Ellerin, P. J., Mazzarelli, Rubin, Andrias and Buckley, JJ.